COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH 
 
                                        NO.
2-09-058-CV
 
VICTOR MELTZER, M.D.                                                       APPELLANT
 
                                                   V.
 
JUDITH MACDONALD,                                                          APPELLEES
INDIVIDUALLY AND AS 
REPRESENTATIVE OF THE 
ESTATE OF WALTER MACDONALD, 
STEPHANIE L. MACDONALD, 
THOMAS W. MACDONALD, 
TREVOR A. MACDONALD, 
AND WAYNE J. MACDONALD                                                               
                                                                                                        
                                               ----------
           FROM THE 153RD DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered appellant=s unopposed AMotion
For Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).




Costs of
the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM
PANEL:  WALKER, DAUPHINOT, and
GARDNER, JJ.
 
DELIVERED:  March 4, 2010




[1]See Tex. R. App. P. 47.4.